DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Examiner has made a minor amendment claim 8 in accordance with the specification which describes a computer-readable storage medium.

The application has been amended as follows: 
8. (Currently amended) A computer program product, comprising: 
	a computer-readable storage medium; and 
	a computer-readable program code stored in the computer-readable storage medium, the computer-readable program code containing instructions that are executed by a central processing unit (CPU) of a computer system to implement a method of managing a timeout and a polling interval of an operation of an application, the method comprising the steps of: 
	the computer system determining whether a data repository includes a recommendation of a timeout of an operation of an application and a recommendation of a polling interval of the operation of the application, the timeout being a period of time after which the operation is interrupted in response to the operation not being successfully completed, the polling interval 
	if the data repository includes the recommendations of the timeout and the polling interval the computer system retrieving from the data repository the recommendations of the timeout and the polling interval and applying the timeout and the polling interval to a first configuration of a workload being deployed, or if the data repository does not include the recommendations of the timeout and the polling interval the computer system receiving a user entry of values for an optimal timeout of the operation and an optimal polling interval of the operation and deploying the workload having a second configuration that includes the values for the optimal timeout and the optimal polling interval;
	from a plurality of cloud service providers, the computer system receiving polling intervals, numbers of polls for respective operations, respective identifications of the operations, and specifications of respective environments of the operations; 
	the computer system storing the polling intervals, the numbers of polls, the identifications of the operations, and the specifications of the environments of the operations in the data repository;
	based on the stored polling intervals, the stored numbers of polls for respective operations, the stored respective identifications of the operations, and the stored specifications of respective environments of the operations, the computer system determining a minimum number of polls of the operation in the -environment before a successful completion of the operation and the computer system determining an old polling interval that was used between the polls of the 
	if the minimum number of polls is greater than one, the computer system determining a new polling interval as the minimum number of polls multiplied by the old polling interval, or if the minimum number of polls equals one, the computer system determining the new polling interval by decreasing the old polling interval by a factor of X, wherein X is a configurable value;
	the computer system updating the recommendation of the polling interval included in the data repository, so the updated recommendation of the polling interval specifies the new polling interval; 
	the computer system receiving a request from a cloud computing environment for the updated recommendation of the polling interval the cloud computing environment being controlled by a cloud service provider; and 
	responsive to the received request, the computer system sending the updated recommendation of the polling interval to the cloud computing environment, even though the cloud service provider did not provide any of the polling intervals, the numbers of polls for respective operations, the respective identifications of the operations, or the specifications of respective environments of the operations that contributed to the updated recommendation of the polling interval.

Allowable Subject Matter
Claims 1-17 are allowable.
The following is an examiner’s statement of reasons for allowance: 
	The instant application is deemed to be directed to a nonobvious improvement over all 
	Uriel teaches dynamic modification of polling intervals based on monitored node statistics (Abstract, Methods, apparatus, systems and articles of manufacture to control a monitoring agent. An example method includes instructing, via a processor, a monitoring agent of a compute node to perform a first monitoring operation associated with a first monitoring level. The example method further includes, in response to the first monitoring operation returning a first result that is within an acceptable threshold, transitioning to a second monitoring level; and [0044], result validator 250 analyzes the received result(s) to determine whether the results indicate that the example CNs 102 are operating within an acceptable threshold and provides a validation result to the example agent controller 210. Based on the result of the validation, the example agent controller 210 may modify the monitoring operations of the monitoring agent(s) 105 by, for example, changing a monitoring level to increase or decrease a monitoring frequency, perform additional or fewer monitoring operations).  The improvement includes: 
	from a plurality of cloud service providers, the computer receiving polling intervals, numbers of 	polls for respective operations, respective identifications of the operations, and specifications of respective 	environments of the operations; 
	the computer storing the polling intervals, the numbers of polls, the identifications of the 	operations, and the specifications of the environments of the operations in the data repository; 
	based on the stored polling intervals, the stored numbers of polls for respective operations, the 	stored respective identifications of the operations, and the stored specifications of respective environments 	of the operations, the computer determining a minimum number of polls of the operation in the an-	environment before a successful completion of the operation and the computer determining an old polling 	interval that was used between the polls of the operation; 
	if the minimum number of polls is greater than one, the computer determining a new polling 	interval as the minimum number of polls multiplied by the old polling interval, or if the minimum number 	of polls equals one, the computer determining the new polling interval by decreasing the old polling 	interval by a factor of X, wherein X is a configurable value,
	the computer updating the recommendation of the polling interval included in the data repository, 	so the updated recommendation of the polling interval specifies the new polling interval; 
	the computer receiving a request from a cloud computing environment for the updated 
	responsive to the received request, the computer sending the updated recommendation of the 	polling interval to the cloud computing environment even though the cloud service provider did not provide 	any of the polling intervals, the numbers of polls for respective operations, the respective identifications 	of the operations, or the specifications of respective environments of the operations that contributed to the 	updated recommendation of the polling interval.
	
The improvements of the instant application are not taught by the prior art of record; therefore, when considered with the other claim limitations, these limitations are allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                      
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

MELISSA A. HEADLY
Examiner
Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199